DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 11/30/2020 to claims 1, 4, 7-9, 12 and 14 have been entered. Claims 1-20 remain pending, of which claims 1-14 are being considered on their merits. Claims 15-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I (claims 1-14) in the reply filed on 6/24/2020 stands. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 8-9 are directed to a natural product of a composition of bacteria and aloe products.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Gueniche (2012, U.S. PGPUB 2012/0294841; of record in IDS submitted 6/24/20) teaches all of the bacteria in claims 1 and 8-9 are intestinal bacteria and therefore they are found together in the gut in nature (see paragraphs [0056[, [0091], [0095], and [0114]). Applicant’s combination of bacteria does not appear to result in a higher ordered structure wherein the applicant's combination of bacteria has a property distinct from bacteria naturally found in the gut. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
‐evident eligibility. As discussed at length in the above rejection, the instantly claimed product does not recite additional elements that amount to significantly more than the judicial exception and therefore the claims do not qualify as eligible after Step 2B of the full analysis. Since the claims do not qualify as eligible after Step 2B of the full analysis, applicant’s arguments alleging the streamlined analysis should be followed are not persuasive.   
Applicant provides their opinion that the presently amended claims amount to “significantly more” than the judicial exception because there is no evidence that the dose ranges occur in nature. However, even if the exact numbers of bacteria in the instant claims did not occur in nature, this argument does not shown how combining the bacteria in these numbers inherently results in markedly different characteristics from any found in nature. Furthermore, the claims are drawn to a composition comprising these numbers of bacteria, and therefore do not exclude compositions that include additional amounts of bacteria. Applicant continues by alleging that the addition of aloe vera applies the exception in a meaningful way. However, as discussed at length in the rejection above, the claimed product of a combination of naturally occurring bacteria and naturally occurring plant material does not appear to form a higher ordered structure with markedly different characteristics distinct from the individually naturally occurring components. Applicant is also reminded that the claims are drawn to a product and not to a method of using said product.  Therefore these arguments are not persuasive.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gueniche et al (2012, U.S. PGPUB 2012/0294841) in view of Sinnott et al (Poster presentation at the 4th Annual Natural Supplements Conference, San Diego, CA January 19-21, 2007) as evidenced by Leung et al (2004, Glycobiology, 14(6): 501-510; of record in IDS submitted 6/24/20), and Capasso et al (1997, Laxatives A Practical Guide, Springer-Verlag Italia, Milano).
Gueniche teaches a probiotic composition that may advantageously be administered orally (see abstract and paragraphs [0001], [0061], and [0111]). Regarding claims 1, 8, and 9, Gueniche that the probiotics in the composition may include Lactobacillus reuteri, Lactobacillus rhamnosus, Lactobacillus casei, Lactobacillus plantarum, Lactobacillus acidophilus, Lactobacillus brevis, Bifidobacterium lactis, Bifidobacterium longum, Lactobacillus paracasei, Lactobacillus salivarius, and Lactobacillus bulgaricus in amounts ranging from 100 million to 100 billion (see paragraphs [0091], [0095], and [0114]). Regarding claims 1-14, Gueniche teaches that plant extracts such as those of aloe vera may be used in the composition, and that the amount of additives are known in the field (see paragraphs [0138], [0162], [0181] and [0193]). Regarding claims 1 and 9, Gueniche teaches that the composition can be formulated in a capsule, tablet or powder (see paragraphs [0147]-[0160]).

Regarding claims 1-14, Sinnott is drawn to dietary supplements containing bacteria, and Sinnott teaches that high molecular weight polysaccharides, including those from aloe vera plants, stabilize bacteria (see col. 1 on page 1). Leung is cited solely as evidence that aloe vera contains polysaccharides 10,000 kDa, 1300 kDa, and 470 kDa (see col. 1 on page 501).
Regarding claims 7 and 14, Capasso teaches that just like aloe vera, aloe succotrina is useful in oral medical compositions (see top of chapter 5).
A person of ordinary skill in the art would have had a reasonable expectation of success in using all of the probiotics in the amounts listed in claims 1, 8, and 9, in the probiotic composition taught by Gueniche because Gueniche teaches that the probiotics can be combined amounts within the claimed range. The skilled artisan would have been motivated to combine all of the probiotics in the amounts listed in claims 1, 8, and 9, in the probiotic composition taught by Gueniche because Gueniche teaches that all of the probiotics in those amounts are useful in probiotic treatments. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using aloe vera extracts, including polysaccharides, in the oral probiotic composition taught by Gueniche because Gueniche teaches that aloe vera extracts can be combined with the probiotics in the composition and the secondary references also teach aloe extracts are useful in oral compositions. The skilled artisan would have been motivated to add aloe vera extracts, including polysaccharides, to the probiotic composition taught by Gueniche 
A person of ordinary skill in the art would have had a reasonable expectation of success in using aloe succotrina extracts in the oral probiotic composition taught by Gueniche because Gueniche teaches that plant extracts can be combined with the probiotics in the composition. The skilled artisan would have been motivated to add aloe succotrina extracts to the probiotic composition taught by Gueniche because Capasso teaches that just like aloe vera, aloe succotrina is useful in oral medical compositions. 
The selection of the amount of aloe vera polysaccharides and aloe succotrina polysaccharides would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the amounts of these additives are general known in the field (see Gueniche at paragraph [0138]). A holding of obviousness over the cited claims is therefore clearly required.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant alleges that Gueniche teaches a laundry list of probiotic bacteria that may be administered orally or topically and therefore one of skill in the art would not have had a reasonable expectation of success in using the presently-claimed bacteria species intra-vaginally that is formulated into a capsule, tablet or powder. As an initial mater, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets 
Applicant alleges unexpected results pointing to paragraphs [0003]-[0009] of the instant specification. However, this section of the specification only provides general background and discussion of an intended use of the claimed composition, and does not provide any results. Indeed, there do not appear to be any results in the specification and therefore there is no showing of unexpected results. 
Applicant alleges that Sinnott is concerned with bacteria in the gastrointestinal tract and Leung is evaluating the anti-tumor effects of purified polysaccharides. Applicant concludes that neither of these references teach the usefulness of using polysaccharides in vaginal inserts as claimed. As an initial matter, the Leung reference is cited as an inherency reference and is not combined by way of the obviousness rejection. Furthermore, as stated above, the Gueniche reference specifically teaches that aloe vera extracts can be combined with the probiotic bacteria in Gueniche’s composition. Furthermore, Sinnott does not teach that the stabilizing effects of the aloe vera polysaccharides are limited to gastrointestinal probiotics, and the applicant has not presented any reasons why one of ordinary skill in the art would not be able to apply Sinnott's teachings of stabilizing bacteria with Gueniche's teaching of the use of probiotics 
Applicant alleges that Capasso is concerned with laxative compositions and not with vaginal inserts as presently claimed. However, as discussed above, the Gueniche reference specifically teaches that aloe extracts can be combined with the probiotic bacteria in Gueniche’s composition. The applicant has not presented any reasons why one of ordinary skill in the art would not be able to use Capasso’s extract in place of Gueniche’s. Therefore this argument is not persuasive.   
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653